             Case 2:20-cv-01883-WBS-JDP Document 9 Filed 11/04/20 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants
     COUNTY OF YUBA AND DEPUTY HENRY ABE
 7
 8                                     UNITED STATE DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
 9
10
     LEON OLSCHOWKA,                                     CASE NO. 2:20-cv-01883 WBS-JDP
11
                       Plaintiff,                        STIPULATION AND ORDER FOR DISMISSAL
12                                                       OF PLAINTIFF’S SECOND, THIRD, FOURTH,
     v.                                                  AND FIFTH CAUSES OF ACTION AGAINST
13
                                                         DEFENDANTS
14   COUNTY OF YUBA, a municipal
     corporation; DPUTY HENRY ABE in his
15   individual capacity as sheriff’s deputy for the     Complaint Filed: 09/18/2020
16   COUNTY OF YUBA; and DOES 1-50,
     inclusive, individually, jointly and severally,
17
                 Defendants.
18   ___________________________________/
19
20           IT IS HEREBY STIPULATED and agreed by and between Plaintiff LEON OLSCHOWKA
21   (“Plaintiff”) and Defendants COUNTY OF YUBA, a municipal corporation, and DPUTY HENRY ABE
22   in his individual capacity as sheriff’s deputy for the COUNTY OF YUBA (collectively, “Defendants”),
23   through their respective counsel, that the following State claims against Defendant be dismissed with
24   prejudice, pursuant to Fed. R. Civ. P. 41(a):
25           1.        The Second Cause of Action, actionable under Cal. Civil Code § 52.1(b)/Bane Act, be
26   dismissed with prejudice, as said cause of action was untimely brought by Plaintiff;
27           2.        The Third Cause of Action for Negligence be dismissed with prejudice, as said cause of
28   action was untimely brought by Plaintiff;

     {02311898.DOCX}                           1
      STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFF’S SECOND, THIRD, FOURTH, AND FIFTH CAUSES
                                   OF ACTION AGAINST DEFENDANTS
             Case 2:20-cv-01883-WBS-JDP Document 9 Filed 11/04/20 Page 2 of 2


 1           3.        The Fourth Cause of Action for Assault/Battery be dismissed with prejudice, as said
 2   cause of action was untimely brought by Plaintiff;
 3           4.        The Fifth Cause of Action for Intentional Infliction of Emotional Distress be dismissed
 4   with prejudice, as said cause of action was untimely brought by Plaintiff.
 5           IT IS FURTHER STIPULATED between all parties that for each of these matters, each party is
 6   to bear their own fees and costs, including attorney’s fees.
 7
 8   Dated: November 3, 2020                               PORTER SCOTT
                                                           A PROFESSIONAL CORPORATION
 9
10                                                         By       Carl L. Fessenden
                                                                    Carl L. Fessenden
11                                                                  Suli A. Mastorakos
                                                                    Attorneys for Defendants
12
13
14   Dated: November 3, 2020                               LAW OFFICES OF JOHN L. BURRIS
15
                                                           By James Cook (authorized 10/31/2020)
16                                                               John L. Burris
                                                                 Benjamin Nisenbaum
17                                                               James Cook
18
19
20
21           IT IS SO ORDERED.
22
     Dated: November 3, 2020
23
24
25
26
27
28

     {02311898.DOCX}                           2
      STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFF’S SECOND, THIRD, FOURTH, AND FIFTH CAUSES
                                   OF ACTION AGAINST DEFENDANTS
